Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 3, 2014

                                    No. 04-14-00253-CV

                       IN THE INTEREST OF N.L., et al., Children,

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-PA-00921
                    Honorable Charles E. Montemayor, Judge Presiding


                                       ORDER
         The Appellee’s Motion for Extension of Time to File Brief is GRANTED. The appellee’s
brief is due on June 12, 2014.


                                                  _________________________________
                                                  Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court